By the court.

The real question in this case is, whether the principal could maintain an action against the trustee to recover the legacy given to the principal in the will of Mary Bennett; for if he could, the trustee is chargeable ; otherwise not. It seems now to be well settled* that an action lies to recover a legacy charged upon lands. 1 Chitty’s Pl. 91.—7 John. 99, Sucker vs. Bucher.—10 ditto 30, Orders vs. Orders.—2 Salk. 415, Ewer vs. Jones.—2 Ld. Ray. 936, S. C.—6 Mod. Rep. 26, S. C.—4 Mass. Rep. 634, Tarwell vs. Jacobs.
We are therefore of opinion, that the trustee must be charged.